Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/8/2022 has been entered.
 Response to Amendment
Amendments submitted on 11/8/2022 include amendments to the claims. Claims 1, 3-7, 12-17, 19, 21 are pending. Claims 1 and 5 have been amended. Claims 8-9 have been cancelled. Claim 21 has been newly added.
Response to Arguments
Applicant's arguments filed 11/8/2022 have been fully considered and are found to be partially persuasive. However, a new ground of rejection is made in view of Zattin et al. (WO2015197109A1).
Regarding applicant’s arguments that none of the references teach one or more additives that modify the conductivity of the cleaning agent: Burgess does not explicitly teach an additive for inducing the identification characteristic. Lahrmann teaches a method and apparatus for identifying a cleaning agent (see abstract) and that the identification of spectral properties may be used in order to improve the efficiency of the cleaning process, whereby the cleaning agent comprises additives for inducing the identification characteristic such as dyes (see pages 3-4 of the translation). Since both Burgess and Lahrmann teach methods and apparatuses for identifying cleaning agents it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that a dye additive may be used to induce a spectral property as an identifying characteristic so as to allow for a more efficient washing process, as shown to be known and conventional by Lahrmann. The addition of the dye additive will inherently have an effect on the conductivity of the cleaning agent.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-7, 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Burgess (US20130175292) in view of Lahrmann (DE102007011119A1).
Regarding claims 1, 7, 16, Burgess teaches a method, and an apparatus configured for carrying out and controlling said method (reads on claim 16) (see abstract), wherein the method comprises: obtaining, with the at least one apparatus, an identification characteristic of a cleaning agent representative of a physical or chemical property of the substance (see e.g. type of substance) that allows identification of the cleaning agent (reads on claim 7), checking, with the at least one apparatus and based at least in part on the obtained identification characteristic of the cleaning agent, whether it is permissible to initiate a cleaning process of a cleaning apparatus using the cleaning agent,; and preventing or initiating the cleaning process with the at least one apparatus using the cleaning agent after determining whether or not it is permissible to initiate the cleaning process of the cleaning apparatus using the cleaning agent (see abstract, paragraphs [0003], [0007], [0032] -[0033], [0040], figures 1-3). Burgess does not explicitly teach an additive for inducing the identification characteristic. Lahrmann teaches a method and apparatus for identifying a cleaning agent (see abstract) and that the identification of spectral properties may be used in order to improve the efficiency of the cleaning process, whereby the cleaning agent comprises additives for inducing the identification characteristic such as dyes (the addition of which modifies the conductivity of cleaning agent) (see pages 3-4 of the translation). Since both Burgess and Lahrmann teach methods and apparatuses for identifying cleaning agents it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that a dye additive may be used to induce a spectral property as an identifying characteristic so as to allow for a more efficient washing process, as shown to be known and conventional by Lahrmann. 
Regarding claims 3-6, 13, Burgess and Lahrmann together teach the limitations of claim 1. Burgess also teaches in paragraphs [0014]-[0016], [0025] that the apparatus may detect the identification characteristic (reads on claim 4) by a sensor (see e.g. level detector; or barcode reader) that is part of the cleaning apparatus (reads on claim 5), and compare it with a reference characteristic (reads on claim 3) (see e.g. comparison of detected volume levels with process requirements; or comparison of detected type of substance with substance required for process) obtained by the apparatus (reads on claim 6); thereby checking and ensuring compatibility of the cleaning agent with the cleaning process (reads on claim 13). 
Regarding claim 12, Burgess and Lahrmann together teach the limitations of claim 1. Burgess also teaches in paragraphs [0032]-[0033], [0040], [0043] that initiation by the apparatus of a cleaning process using the cleaning agent may occur after a prevention (see e.g. where the identification characteristic indicated an undesirable substance/volume and a subsequent detection of the identification characteristic indicated a correct substance/volume). 
Regarding claims 14-15, Burgess and Lahrmann together teach the limitations of claim 1. Burgess also teaches in paragraph [0041] that the cleaning process may be influenced by influencing the dosage of the cleaning agent based on the obtained identification characteristic of the cleaning agent (see the influence on the timing and amount of addition of cleaning agent based on the type of cleaning agent). 

Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Burgess (US20130175292) as applied to claim1 and further in view of Smith et al. (US20100161143).
Regarding claims 17 and 19, Burgess and Lahrmann together teach the limitations of claims 1 and 16. Burgess teaches in paragraphs [0033] and [0040] that the system may be automated and comprise computer program code sufficient to query remote networks to obtain data that is processed in order to determine the appropriate control of instruments. Burgess does not explicitly teach a memory and program code that are configured to control the system using a processor; nor does it explicitly teach a computer-readable medium which comprises the computer program. Smith et al. teaches a cleaning agent dispensing system (see abstract), and that a memory and computer program code may be configured to carry out the operating sequence using a processor and that a computer-readable medium (see e.g. microcontroller memory, EEPROM) may be used in order to store the computer program (see paragraphs [0046], [0052], [(0054]). Since both Burgess and Smith et al. teach cleaning agent dispensing systems it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that a computer readable medium, memory and code may be configured to control the dispensing system so as to allow for a programmable system, as shown to be known and conventional by Smith et al.

Claims 1, 3-7, 12-16, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Burgess (US20130175292) in view of Lahrmann (DE102007011119A1) and Zattin et al. (WO2015197109A1).
Regarding claims 1, 7, 16, 21, Burgess teaches a method, and an apparatus configured for carrying out and controlling said method (reads on claim 16) (see abstract), wherein the method comprises: obtaining, with the at least one apparatus, an identification characteristic of a cleaning agent representative of a physical or chemical property of the substance (see e.g. type of substance) that allows identification of the cleaning agent (reads on claim 7), checking, with the at least one apparatus and based at least in part on the obtained identification characteristic of the cleaning agent, whether it is permissible to initiate a cleaning process of a cleaning apparatus using the cleaning agent,; and preventing or initiating the cleaning process with the at least one apparatus using the cleaning agent after determining whether or not it is permissible to initiate the cleaning process of the cleaning apparatus using the cleaning agent (see abstract, paragraphs [0003], [0007], [0032] -[0033], [0040], figures 1-3). Burgess does not explicitly teach an additive for inducing the identification characteristic. Lahrmann teaches a method and apparatus for identifying a cleaning agent (see abstract) and that the identification of spectral properties may be used in order to improve the efficiency of the cleaning process, whereby the cleaning agent comprises additives for inducing the identification characteristic such as dyes (the addition of which modifies the conductivity of cleaning agent) (see pages 3-4 of the translation). Since both Burgess and Lahrmann teach methods and apparatuses for identifying cleaning agents it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that a dye additive may be used to induce a spectral property as an identifying characteristic so as to allow for a more efficient washing process, as shown to be known and conventional by Lahrmann. Burgess does not teach a conductivity, gas, or sound sensor. Zattin et al. teaches a method for operating a washing machine (see abstract) and that a conductivity sensor may be used in order to improve the precision of a detergent identification system (see pages 10-11 and 15). Since Burgess, Lahrmann and Zattin et al. teach methods and apparatuses for identifying cleaning agents it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that an additive that modifies the conductivity and the light emission properties of the cleaning agent may be used along with a detection system that includes a conductivity sensor so as to provide a precise cleaning agent identification system, as shown to be known and conventional by Lahrmann and Zattin et al.
Regarding claims 3-6, 13, Burgess, Zattin et al. and Lahrmann together teach the limitations of claim 1. Burgess also teaches in paragraphs [0014]-[0016], [0025] that the apparatus may detect the identification characteristic (reads on claim 4) by a sensor (see e.g. level detector; or barcode reader) that is part of the cleaning apparatus (reads on claim 5), and compare it with a reference characteristic (reads on claim 3) (see e.g. comparison of detected volume levels with process requirements; or comparison of detected type of substance with substance required for process) obtained by the apparatus (reads on claim 6); thereby checking and ensuring compatibility of the cleaning agent with the cleaning process (reads on claim 13). 
Regarding claim 12, Burgess, Zattin et al. and Lahrmann together teach the limitations of claim 1. Burgess also teaches in paragraphs [0032]-[0033], [0040], [0043] that initiation by the apparatus of a cleaning process using the cleaning agent may occur after a prevention (see e.g. where the identification characteristic indicated an undesirable substance/volume and a subsequent detection of the identification characteristic indicated a correct substance/volume). 
Regarding claims 14-15, Burgess and Lahrmann together teach the limitations of claim 1. Burgess also teaches in paragraph [0041] that the cleaning process may be influenced by influencing the dosage of the cleaning agent based on the obtained identification characteristic of the cleaning agent (see the influence on the timing and amount of addition of cleaning agent based on the type of cleaning agent). 

Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Burgess (US20130175292) in view of Lahrmann (DE102007011119A1) and Zattin et al. (WO2015197109A1) as applied to claim1 and further in view of Smith et al. (US20100161143).
Regarding claims 17 and 19, Burgess, Zattin et al. and Lahrmann together teach the limitations of claims 1 and 16. Burgess teaches in paragraphs [0033] and [0040] that the system may be automated and comprise computer program code sufficient to query remote networks to obtain data that is processed in order to determine the appropriate control of instruments. Burgess does not explicitly teach a memory and program code that are configured to control the system using a processor; nor does it explicitly teach a computer-readable medium which comprises the computer program. Smith et al. teaches a cleaning agent dispensing system (see abstract), and that a memory and computer program code may be configured to carry out the operating sequence using a processor and that a computer-readable medium (see e.g. microcontroller memory, EEPROM) may be used in order to store the computer program (see paragraphs [0046], [0052], [(0054]). Since both Burgess and Smith et al. teach cleaning agent dispensing systems it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that a computer readable medium, memory and code may be configured to control the dispensing system so as to allow for a programmable system, as shown to be known and conventional by Smith et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINSAE B AYALEW whose telephone number is (571)270-0256. The examiner can normally be reached Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINSAE B AYALEW/EXAMINER, Art Unit 1711